Citation Nr: 1513830	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and from November 1978 to May 1982.

 This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the Veteran's claim for an increased rating for a right shoulder disability.

 The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claim as well as a claim for service connection for a left shoulder disability in July 2011.  A December 2011 rating decision assigned a 40 percent rating for the instant right shoulder disability. 

By a decision dated in July 2012, the Board denied the Veteran's claim for disability rating in excess of 40 percent for chronic right shoulder bicep tendonitis.  The Veteran appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to an increased rating.  In a November 2013 Order, the Court endorsed the JMR and vacated the July 2012 Board decision.  In May 2014, the Board remanded the claim on appeal for compliance with the instructions in the November 2012 Court-adopted JMR.  As a review of the claims folder reflects that there has been compliance with the requested development, no additional action is needed at this time.  

This appeal was processed using the VA paperless claims processing systems, Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.
 
2.  The Veteran's right shoulder disability involves chronic biceps tendonitis, rotator cuff tear status post failed repair with residuals complete tears supraspinatus and infraspinatus tendons, adhesive capsulitis, and degenerative joint disease.  

3. The Veteran's right shoulder disability is manifested by intermediate ankylosis (limited to between 60 degrees and 25 degrees) of the scapulohumeral articulation with painful motion, weakness and decreased strength; and without unfavorable ankylosis of the scapulohumeral articulation that is limited to 25 degrees from the side, flail shoulder, false flail joint and fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post-operative have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, 5024, 5200-5203, 5304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice in a February 2007 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his right shoulder condition.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice provided proper preadjudication notice under Pelegrini.

The February 2007 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for his right shoulder condition and provided specific examples.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability symptoms have affected him. 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The record contains the Veteran's service treatment records, VA treatment records, various private treatment records and various VA examinations.

The Veteran has been afforded with VA orthopedic examinations in March 2007, October 2011, and August 2014, in which the examiners recorded the Veteran's subjective medical history and findings from clinical evaluation as well as identified the nature of the claimed disorder.  In the May 2014 remand, in accordance with the November 2012 Court-adopted JMR, the Board previously found that the medical findings in the October 2011 VA examination report regarding the severity of the Veteran's right shoulder disorder were inadequate for adjudication purposes because the examiner failed to properly address question of additional functional loss due to pain and weakness as required.  See 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The deficiencies in the 2011 VA examination were addressed and resolved by the VA examiner in the 2014 VA examination report.  The 2014 VA examiner provided an opinion on the additional degree of functional loss due pain and weakness in the Veteran's right shoulder.  The Board finds that the findings and medical opinion contained in the 2014 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that there has compliance with the terms of the previous May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2010 hearing, the issue on appeal was identified.  The Veteran was asked to describe his current right shoulder symptoms and whether he was taking medication for his pain.  The undersigned inquired as to when the Veteran experienced pain during his shoulder range of motion.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

 Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).
 If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's right shoulder disability is currently rated by analogy under the diagnostic codes for tenosynovitis and ankylosis of the scapulohumeral ankylosis, Diagnostic Code 5024-5200.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

For tenosynovitis, a disability is rated on limitation of motion of the affected parts, as degenerative arthritis, except for gout.  38 C.F.R. § 4.71a, 5024.

Under Diagnostic Code 5200, favorable ankylosis of the scapulohumeral articulation of the major extremity, with abduction to 60 degrees, and able to reach mouth and head in the major extremity warrants a 30 percent rating. Intermediate ankylosis between favorable and unfavorable in the minor extremity warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5200.

 Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I. 

Higher evaluations are potentially available under Diagnostic Code 5202 for impairment of the humerus.  Fibrous union of the humerus of the major extremity warrants a 50 percent rating and nonunion (false flail joint) warrants a 60 percent rating.  A loss of head (flail shoulder) warrants an 80 percent rating.  38 C.F.R. § 4.71a, 5202.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks an evaluation in excess of 40 percent for his right shoulder disability.  He filed a claim for increased rating for his right shoulder disability in January 2007.  During the applicable period under appeal, the record shows that the Veteran has received VA treatment for his right shoulder as well as been afforded three VA examinations in conjunction with his claim.  The Veteran has also provided lay statements and testimony regarding the severity of his disability.  

A review of the VA treatment records during the one year period prior to the date of his claim show that he sought treatment for chronic right shoulder pain and limitation of motion.  A June 2006 VA treatment note reveals the Veteran's reported upper arm numbness.  Right shoulder flexion was to 150 degrees and abduction was to 100 degrees.  A July 2006 VA treatment note shows that there was 75 degrees of abduction and flexion in the Veteran's right shoulder.  An August 2006 VA X-ray reveals a loss of subacromial space consistent with a complete supraspinatus tear.  A December 2006 private treatment note shows that there was decreased range of motion in the right arm secondary to discomfort; the specific range of motion was not provided.

In March 2007, the Veteran underwent a VA orthopedic examination in conjunction with his claim for increased rating.  The examination report reflects that the Veteran's reported of shoulder pain with overhead movements as well as weakness and stiffness in his right shoulder.  He occasionally experiences significant loss of range of motion that was described as a "frozen shoulder", and the last episode occurred three months prior to the examination and lasted for a month.  During such flare-ups, he had a near complete loss of range of motion.  Swelling, head, redness or dislocations were denied. Physical examination revealed no evidence of muscular atrophy of the shoulder in the girdle muscles or upper arm.  On range of motion testing, the Veteran had forward flexion limited to 112 degrees, abduction limited to 77 degrees, external rotation limited to 45 degrees and internal rotation limited to 35 degrees.  Following repetitive movements with a five pound weight, forward flexion was reduced to 78 degrees and abduction was reduced to 75 degrees.  The VA examiner noted that the symptoms of pain and stiffness further limited range of motion in the Veteran's shoulder.  Pain levels were "8/10" in all directions except for abduction which was closer to "10/10."  Following this examination and a review of the Veteran's claims file, an assessment of chronic shoulder pain was made.

Subsequent VA treatment records show that the Veteran continued to seek treatment for his right shoulder disability.  A July 2008 VA treatment note shows the Veteran's reported right shoulder pain.  Physical examination was negative for visible abnormalities of the scapula, clavicle or humerus.  Abduction was to 90 degrees and flexion was raised to 90 degrees.  There was pain on any attempt to raise his shoulder above 90 degrees.  A September 2009 VA treatment note indicates that the Veteran was not able to lift his shoulder past 90 degrees.

 During an August 2010 hearing, the Veteran testified that he was not supposed to lift anything over five pounds with his right hand.  He is right-handed.  He had pain all the way through his range of motion and that the slightest lift of his arm was painful.

 The Veteran was afforded a second VA examination in October 2011 to evaluate the severity of his disability.  In that examination report, the VA examiner recorded the Veteran's reports of constant, severe right shoulder pain that he rated as "8/10." This pain worsened with overhead activities, reaching, lifting, pushing and pulling; he reported that he rarely reached overhead.  The Veteran was right-handed but was unable to hold onto a steering wheel with that hand and had begun switching tasks such as opening doors and lifting objects to the left side.  Physical examination revealed localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon.  Right shoulder flexion was limited to 55 degrees with pain beginning at 10 degrees and abduction was limited to 50 degrees with pain beginning at 10 degrees.  Flexion was limited to 55 degrees and abduction was limited to 40 degrees after repetitive motion testing.  The VA examiner found that the Veteran had functional loss on repetitive testing was due to weakened movement, excess fatigability and pain.  There was ankylosis of the glenohumeral articulation as abduction was limited to between 60 degrees and 25 degrees.  The examiner opined that the Veteran's right shoulder abduction weakness was most likely due to both pain as well as true weakness as he had a chronic, complete tear of the supraspinatus tendon.  A review of the Veteran's claims file was noted by the examiner.

The Veteran was afforded his most recent VA examination in August 2014 to evaluate the severity of his right shoulder disability.  The examination report shows that the Veteran's right shoulder disability involved diagnoses of chronic biceps tendonitis, rotator cuff tear status post failed repair with residuals complete tears supraspinatus and infraspinatus tendons, adhesive capsulitis, and degenerative joint disease.  The VA examiner concluded that each of these diagnosed disorders was at least as likely as not related to the Veteran's in-service right shoulder injury.  The examination report shows that the Veteran complained of constant dull aching pain in his right shoulder that increased with use of his arm and raising his arm.  He stated that he was unable to left without pain in his shoulder.  He experienced increasing pain when he raised his arm above his waist and severe pain when he raised his arm above his shoulder.  The Veteran denied any episodes of flare-ups in his disability over the past year.  The Veteran reported that he had difficulty dressing, but he was able to bathe without assistance.   He denied any history of dislocation or swelling.  He took pain medication but he had not received any physical therapy in the past few years.  It was noted that the Veteran had retired from his employment with VA but he maintained active involvement in a number of volunteer organizations.  

Physical examination revealed localized tenderness and pain on palpation of the joints/soft tissue/biceps tendon and positive evidence of rotator cuff involvement. There was no evidence of muscle atrophy or guarding in the right shoulder girdle.  Right shoulder flexion was limited to 80 degrees with pain beginning at 25 degrees and abduction was limited to 60 degrees with pain beginning at 10 degrees.  After repetitive motion testing, flexion was limited to 70 degrees and abduction remained limited to 60 degrees.  The VA examiner found that there was evidence of additional limitation of motion due to pain and the Veteran had functional loss that resulted in less movement than normal, weak movement, and painful movement.  The VA examiner opined that the Veteran suffered additional loss of 10 degrees on range of motion on flexion, abduction, internal rotation and external rotation as a result of periods of increased pain.  It was noted that the Veteran experienced daily episodes of significant pain when he raised his right arm above his waist.  There was ankylosis of the glenohumeral articulation as abduction was limited to between 60 degrees and 25 degrees.

Based on a review of the evidence, the Board finds that an evaluation in excess of 40 percent for right shoulder disability is not warranted.   Here, the record demonstrates that the Veteran's right shoulder disability involves chronic biceps tendonitis, rotator cuff tear status post failed repair with residuals complete tears supraspinatus and infraspinatus tendons, adhesive capsulitis, and degenerative joint disease.  His disability is manifested by no more limitation of flexion and abduction to 10 degrees due to pain and ankylosis of the glenohumeral articulation with abduction that is limited to between 60 degrees and 25 degrees as well as functional loss due to less movement than normal, weak movement, easy fatigability, and painful movement.  This symptomatology does not support the assignment of an evaluation in excess of 40 percent. 

Notably, in order to support an higher evaluation under applicable diagnostic codes, there much be evidence of ankylosis of the glenohumeral articulation with abduction that is limited to 25 degrees from the side, or evidence of flail shoulder, a false flail joint or fibrous union of the humerus.  38 C.F.R. § 4.71a, 5200-5202.  Here, both the October 2011 and August 2014 VA examination reports show that the VA examiners concluded that the Veteran's right shoulder disability is ankylosed on abduction that is limited to between 60 degrees and 25 degrees.  While the 2014 VA examiner did find that the Veteran's disability resulted in an additional loss of 10 degrees on abduction during periods of increased pain, the Veteran continued to experience motion in his right shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Veteran does not have ankylosis of the right shoulder but functional impairment associated with the disability is more closely analogous with ankylosis.  Given that the Veteran continues to have some range of motion in his right shoulder despite his complaints of pain, this "ankylosis-like" impairment is more closely analogous to favorable ankylosis which limited to between 60 degrees and 25 degrees than unfavorable ankylosis limited to 25 degrees from the side.  

The record does not demonstrate that the Veteran's right shoulder disability more closely approximate ankylosis on abduction limited to 25 degrees from the side.  In addition, the Veteran has not alleged, and the clinical evidence does not demonstrate, a flail shoulder, a false flail joint or fibrous union of the humerus.  A rating in excess of 40 percent for the Veteran's right shoulder disability is not warranted.  38 C.F.R. § 4.71, 5200-5202.

The Board has also considered whether the Veteran's disability would support a higher evaluation under consideration for muscle injury as result of the complete tears supraspinatus and infraspinatus tendons related to the failed rotator cuff tear repair.  In this regard, Diagnostic Code 5304, for Muscle Group IV involves stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; and outward rotation and inward rotation of the arm, requires involvement of both the supraspinatus and infraspinatus muscles.  However, Diagnostic Code 5304 does not provide for an evaluation in excess of 40 percent due to Muscle Group IV.  38 C.F.R. § 4.73, Diagnostic Code 5304.  

In addition, the assignment of a separate rating based on muscle group involvement would involve impermissible pyramiding.  Evaluations for distinct disabilities resulting from the same injury may be separately rated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 261-62.  
In this regard, disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  38 C.F.R. § 4.73.  Here, the Veteran's right shoulder disability is already being evaluated based on limitation of motion and anklyosis on abduction under the 40 percent disability rating already assigned.  

The Veteran also is not entitled to a separate compensable disability rating for degenerative joint disease in the right shoulder, which is rated as degenerative arthritis under Diagnostic Code 5003.  To assign a separate disability rating for limitation of the motion of the shoulder due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.

Nevertheless, the Veteran maintains that his right shoulder disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for right shoulder disability.  Therefore, the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's right shoulder disability is manifested as intermediate ankylosis of the scapulohumeral articulation with less movement than normal, weak movement, painful movement and excess fatigability.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  During the October 2011 examination, the Veteran reported that he missed 10 to 12 days of work in the past year due to his bilateral shoulder symptoms.  He reported a loss of 10 days of work in the past year due to his shoulder in a March 2007 examination.  Such absences are contemplated by the rating criteria and do not reflect marked interference with his employment.  Hence, referral for consideration of an extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  As evidence by the record, the Veteran was employed as a psychologist and has maintained full-time employment throughout the period under appeal until he retired in 2012, and now he remains very active with volunteer organizations.  The Veteran has not asserted, and the evidence of record does not show, that his right shoulder disability renders him unable to work.  As such, consideration of a TDIU, under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).



ORDER

Entitlement to a rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post-operative, is denied.



____________________________________________
E. I. VELEZ
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


